Citation Nr: 1215124	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for glaucoma, including as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a prostate disorder, including due to herbicide exposure in service.  


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from January 1955 to September 1974.  The Veteran was awarded the Combat Action Ribbon.   

The appeal as to service connection for glaucoma comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the RO in Manila, the Republic of the Philippines.  The appeal as to service connection for a prostate disorder comes to the Board from a March 2009 rating decision of the RO in Manila, the Republic of the Philippines.  

The Veteran presented testimony at a Board hearing in Manila, in July 2009.  The hearing was chaired by the undersigned Veterans Law Judge, who was seated at the RO in Manila.  A transcript of the hearing is associated with the claims file.  The July 2009 Board hearing covered the issue of service connection for glaucoma.  The Veteran requested another Board hearing with regard to service connection for a prostate disorder; however, he withdrew that hearing request in correspondence received at the RO in April 2010.  There are no outstanding hearing requests of record.

In August 2010, the Board remanded the issues of service connection for glaucoma and a prostate disorder for additional evidentiary development.  As will be addressed in more detail below, that development has since been completed, and both issues have been returned to the Board for further appellate action.  In addition to remanding the claims listed above, in August 2010, the Board also remanded the issues of service connection for hypertension and service connection for heart disease.  On remand, those claims were granted in full by the RO, which resolved the appeals.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran engaged in combat with the enemy.  

3.  The Veteran does not have glaucoma.

4.  The Veteran did not sustain a prostate injury or disease in service.

5.  The Veteran does not have prostate cancer; benign prostatic hypertrophy is not an herbicide presumptive disease.

6.  Symptoms of benign prostatic hypertrophy or other prostate disorder were not chronic in service.

7.  Symptoms of benign prostatic hypertrophy or other prostate disorder have not been continuous since service separation.

8.  No current prostate disorder, to include benign prostatic hypertrophy is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2011).

2.  A prostate disorder, to include benign prostatic hypertrophy was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance with remand instructions is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by affording the Veteran VA examinations to evaluate service connection for glaucoma and a prostate disorder.  The glaucoma examination specifically addressed whether a diagnosis of glaucoma was supported and found that it was not.  This obviated the need to address a relationship to, or aggravation by, diabetes mellitus, which were contingent on a positive diagnosis.  The prostate examination addressed the nature and etiology of the current prostate disorder, including the question of whether it was related to herbicide exposure during service in Vietnam.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an April 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate service connection for glaucoma, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  In a November 2008 letter notice was provided regarding what information and evidence is needed to substantiate service connection for a prostate disorder.  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the July 2009 Board hearing, the Veteran asserted his belief that glaucoma was related to herbicide exposure in service.  While the issue was not explored in detail at the hearing, the Board finds that there is no prejudice in this case, as subsequent to the hearing, the Board remanded the issue to obtain precisely the type of evidence underlying the RO's denial of the claim, i.e., evidence clarifying the current diagnoses.  As noted in the Introduction, the July 2009 Board hearing did not address service connection for a prostate disorder, and the Veteran withdrew his request for a hearing on that issue.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, private treatment records, including records from the St. Martin De Porres Polyclinic identified by the Veteran, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded VA examinations to evaluate his claimed glaucoma and prostate disorder.  These examinations were adequate because each was performed by a medical professional based on acknowledged review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469(1994); 38 C.F.R. 
§ 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

In this case, as noted above, the Veteran was awarded the Combat Action Ribbon for his service in the U.S. Navy, which involved engagement in combat with the enemy.  His assertions regarding the events of his combat service are deemed to be accurate.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection for Glaucoma

In his April 2007 claim form, the Veteran reported that glaucoma was first diagnosed and treated in 1996, and that surgery for glaucoma was performed at that time.  He related the incurrence of glaucoma to his service-connected diabetes mellitus, on a secondary service connection basis.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a disability of glaucoma and has not had glaucoma during any period pertinent to this appeal.  The Board notes that there is no diagnosis of glaucoma anywhere in the record, and an examination conducted in January 2011 for the purpose of determining the nature of any current eye disease determined that a diagnosis of glaucoma was not supported, as specific testing for glaucoma was negative.  While the Veteran reported that he had surgery for glaucoma in 1996, a record from the Veteran's private physician dated in May 2007 reflects that the surgery was for bilateral cataracts.  The January 2011 VA examiner included a diagnosis of bilateral cataracts with pseudophakia, and diabetic retinopathy; however, cataracts and diabetic retinopathy are already service-connected disabilities.  The record contains a report of non-contact tonometry dated in October 1996.  That report indicates that intra-ocular pressure was normal (check mark).  An undated ophthalmologist note indicates that eye complications of diabetes were discussed with the Veteran, and that such complications could include glaucoma, cataracts, retinopathy and vision changes.  This note contains no diagnosis or clinical findings pertinent to the Veteran.  The fact that glaucoma is among the potential complications of diabetes is not probative evidence regarding a current diagnosis.    

The Veteran is competent to describe symptoms as they come to him through his senses, and in some cases, such lay observations may be competent evidence of a diagnosis; however, here, the Veteran has not described any symptoms that he associates with glaucoma, and his identification of glaucoma on the claim form appears to be in error, as the surgery he associated with that diagnosis was in fact cataract surgery.  The Board therefore finds that the Veteran's assertions regarding a diagnosis of glaucoma are not competent evidence of a current disability.  

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability, disorder, or diagnosis upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that the criteria for service connection for glaucoma are not met.  

Analysis of Service Connection for a Prostate Disorder

The Veteran asserts that he incurred a prostate disorder as a result of exposure to herbicide agents in Vietnam.  The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

In this case, while prostate cancer is an herbicide presumptive disease, and the Veteran is presumed to have been exposed to herbicides during service in Vietnam, the Veteran has not been diagnosed with prostate cancer.  A VA examination in January 2011 showed no tenderness or mass of the prostate.  The diagnosis was prostatomegaly, at least as likely benign prostatic hypertrophy.  The examiner found that a diagnosis of prostate cancer was not supported.  This was based on a normal prostatic specific antigen, no evidence of a prostatic mass or nodule on the prostate ultrasound, no prostatic capsule invasion or erosion, and no constitutional symptoms like anorexia, weight loss, fever, etc.  The VA examiner reasoned that these findings are evidence that the prostate condition is benign in character and not malignant or cancerous.  

A review of the evidence reveals other diagnoses of benign prostatic hypertrophy in the VA outpatient records, but no diagnosis of prostate cancer.  The Veteran does not assert that he has cancer of the prostate.  His claim was for prostate enlargement.  Benign prostatic hypertrophy is not an herbicide presumptive disease.  Accordingly, the presumptions regarding herbicide exposure are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether any current prostate disorder is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

After a review of all of the evidence in this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a prostate injury or disease in service, that symptoms of benign prostatic hypertrophy or other prostate disorder were not chronic in service, and that symptoms of benign prostatic hypertrophy or other prostate disorder have not been continuous since service separation.  Service treatment records reveal diagnosis of urethritis, acute, due to gonococcus, in September 1956 and urethritis, acute not due to gonococcus, in July 1969.  There was no reference to prostate complaints or findings, and there were normal genito-urinary findings at service separation in September 1974, as well as on interim examinations in December 1954, December 1960, December 1966, May 1967, May 1971, and May 1973.  

The Veteran does not contend that he was diagnosed with benign prostatic hypertrophy or other prostate disorder in service, or that symptoms were noted in service, or for many years after service.  His contentions relate to post-service onset that he believes is related to in-service herbicide exposure.  The January 2011 VA genito-urinary examination reveals that the Veteran reported onset of a prostate disorder in 2005, at which time he noted increase in frequency in urination, incontinence, and nocturia.  A record from the 750th Medical Clinic from December 1996 shows a diagnosis of benign prostatic hypertrophy.  


The Board further finds that the weight of the evidence demonstrates that the Veteran's current benign prostatic hypertrophy is not related to service.  The 
January 2011 VA genito-urinary examiner addressed the question of etiology.  Her opinion was that the Veteran's benign prostatic hypertrophy was not caused by, as result of, or related to, service, including due to herbicide exposure in service.  She reasoned that benign prostatic hypertrophy is not considered a presumed disability secondary to herbicide exposure in Vietnam, particularly Agent Orange.  Further, there were no symptoms in the service or treatment records referable to prostatic problems during service.  The Veteran was only treated for urethritis, which is not related to herbicide exposure, and which is not presently noted.

The facts relied upon by the January 2011 VA examiner are not in dispute.  Neither benign prostatic hypertrophy nor urethritis are presumed to be associated with herbicide exposure and benign prostatic hypertrophy was not noted in service or until many years thereafter.  While the Veteran believes his benign prostatic hypertrophy is related to service, establishing such a relationship is not a matter for lay observation, but requires medical knowledge.  The Board finds that the opinion of the January 2011 VA examiner is more persuasive on the question of nexus.  

In sum, the Veteran does not have prostate cancer.  A prostate disorder was not diagnosed in service, symptoms of a prostate disorder were not chronic in service, symptoms of a prostate disorder were not continuous after service, and no current prostate disorder is related to service.  Accordingly, the Board finds that service connection for a prostate disorder, to include benign prostatic hypertrophy, is not warranted.  In making each finding and in reaching the conclusion that a prostate disorder was not incurred in or aggravated by service, the Board has considered the 

applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against chronic symptoms in service, continuous symptoms after service, or any relationship to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for glaucoma is denied.

Service connection for a prostate disorder is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


